NUMBER 13-20-00514-CV

                     COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI – EDINBURG
____________________________________________________________

JANIE MARIE CAVAZOS
AS NEXT FRIEND OF
MAGDALENA ROBLES-AGUIRRE,                                 Appellant,

                                     v.

FINANCE OF AMERICA REVERSE, LLC,
FINANCE OF AMERICA STRUCTURED
SECURITIES ACQUISITION TRUST
2017-HB1, AND WILMINGTON SAVINGS
FUND SOCIETY FSB,                                  Appellees.
____________________________________________________________

             On appeal from the 445th District Court
                  of Cameron County, Texas.
____________________________________________________________

                   MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Longoria and Tijerina
         Memorandum Opinion by Chief Justice Contreras
       This matter is before the court on its own motion. On May 25, 2021, the Court

ordered appellant to pay the clerk’s and reporter’s fees for preparation of the records or

to make satisfactory arrangements to pay those fees within thirty (30) days from the date

of the order. On June 29, 2021, the clerk of the court notified appellant that the clerk's

record in the above cause was due on June 24, 2021, and that the deputy district

clerk, Silvia Mata, had notified this court that appellant failed to make arrangements for

payment of the clerk's record. The clerk of this court notified appellant of this defect so

that steps could be taken to correct the defect, if it could be done. See TEX. R. APP. P.

37.3, 42.3(b),(c). Appellant was advised that, if the defect was not corrected within ten

days from the date of receipt of this notice, the appeal would be dismissed for want of

prosecution.

       Furthermore, on June 29, 2021, the clerk of the court notified appellant that the

reporter’s record was due on June 24, 2021, and that the court reporter, Donna Goree,

notified the court that appellant neither requested nor made payment arrangements for

the reporter’s record.

       Appellant has failed to comply with a court order and a notice from the clerk

requiring a response or other action within the time specified; accordingly, the appeal is

dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b), (c).

                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed on the
15th day of July, 2021.




                                            2